                                                                                    JS-6
1

2

3

4

5
                          UNITED STATES DISTRICT COURT
6
                         CENTRAL DISTRICT OF CALIFORNIA
7

8
      UNITED AFRICAN-ASIAN                        Case No: 2:19cv05392-DSF-RAO
9    ABILITIES CLUB, ON BEHALF OF
10
     ITSELF AND ITS MEMBERS;
     JESSIE JAMES DAVIS IV, An                    ORDER FOR DISMISSAL WITH
11   Individual ,                                 PREJUDICE OF ENTIRE ACTION
12
                   Plaintiffs,
           v.                                     [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
13

14   KAREN MILLER, As Trustee Of The
     LOUIS MILLER REVOCABLE
15
     TRUST; and DOES 1 THROUGH 10,
16   Inclusive
17
                 Defendants
18
           Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19
     parties herein and for good cause shown, this Court hereby dismisses with prejudice
20
     all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21
     complaint in its entirety. Each of the parties herein shall bear their own respective
22
     attorney fees and costs.
23
           IT IS SO ORDERED.
24
     DATED: March 30, 2020
25

26
                                            Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
27

28




                                 ORDER FOR DISMISSAL                                         1
